Examiner's Amendment
	An Examiner's Amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.

	The application has been amended as follows:

-	Please amend the TITLE to read as follows: CHIKUNGUNYA VIRUS (CHIKV) OR VENEZUELAN EQUINE ENCEPHALITIS VIRUS (VEEV) VIRUS-LIKE PARTICLES COMPRISING HETERLOGOUS ANTIGENS INSERTED INTO THE ENVELOPE PROTEIN.

The TITLE has been amended to more accurately reflect the claimed invention.

Post-Allowance Correspondence
	All post-allowance correspondence, except for petitions under 37 C.F.R. § 1.313(c), should be addressed "Mail Stop Issue Fee." Any petition filed under 37 C.F.R. § 1.313(c) to withdraw an application from issue after payment of the issue fee should be clearly marked "Petition under 37 C.F.R. § 1.313(c)" and be either filed as a Web-based ePetition (see www.uspto.gov/patents-application-process/applying-online/epetition-resource-page), hand-carried to the Office of Petitions or submitted by facsimile to the Office of Petitions at (571) 273-0025. See M.P.E.P. § 1308, subsection I.B. All other types of petitions, if transmitted by facsimile transmission to the Office, must be directed to the central facsimile number ((571) 273-8300). Any paper filed after 
	Since an allowed application may be issued as a patent within about four weeks of payment of the issue fee, all post allowance correspondence should be filed prior to the date of issue fee payment to ensure the papers reach the appropriate USPTO official for consideration before the date the application issues as a patent. See M.P.E.P. § 2732 for a discussion of the patent term adjustment impact of submitting amendments or other papers after a notice of allowance has been mailed. If the above suggestions are adopted, the processing of both new and allowed applications could proceed more efficiently and promptly through the U.S. Patent and Trademark Office.

Correspondence
	Any inquiry concerning this communication should be directed to Jeffrey S. Parkin, Ph.D., whose telephone number is (571) 272-0908. The Examiner can normally be reached Monday through Friday from 10:00 AM to 6:00 PM. A message may be left on the Examiner's voice mail service. If attempts to reach the examiner are unsuccessful, the Examiner's supervisor, Janet L. Andres, Ph.D., can be reached at (571) 272-0867. Direct general status inquiries to the Technology Center 1600 receptionist at (571) 272-1600.

	All post allowance correspondence, except for petitions under 37 C.F.R. § 1.313(c), should be addressed "Mail Stop Issue Fee." Any petition filed under 37 C.F.R. § 1.313(c) to withdraw an application from issue after payment of the issue fee should be clearly marked "Petition under 37 C.F.R. § 1.313(c)" and be either filed as a Web-based ePetition (see www.uspto.gov/patents-application-process/applying-online/epetition-resource-page) hand-carried to the Office of Petitions or submitted by facsimile to the Office of Petitions at (571) 273-0025. See M.P.E.P. § 1308, subsection I.B. All other types of petitions, if transmitted by facsimile transmission to the Office, must be directed to the central facsimile number ((571) 273-8300). Any paper filed after receiving the Issue notification should include the indicated patent number.




Respectfully,

/JEFFREY S PARKIN/Primary Examiner, Art Unit 1648                                                                                                                                                                                                        
31 January 2022